Case 1:05-cr-00458 Document 321 Filed on 06/17/19 in TXSD Page 1 of 1

} €

O
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
LAREDO DIVISION
‘UNITED STATES OF AMERICA §
§ . ,

V. § CRIMINAL ACTION NO. 1:05-CR-458-1

§

CONRADO CANTU §

ORDER

Pending before the Court is Mr. Cantu’s Letter Motion (Dkt. No. 814), which,
construed liberally, seeks to reduce his imprisonment term under 18 U/S.C.
§ 3582(c)(1)(A) and be placed in home confinement. (Id.). The Government has filed
two motions asserting that it is not opposed to Mr. Cantu spending the remainder of
his term of imprisonment in home confinement, (Dkt. Nos. 318, 319).

I, BACKGROUND

In 2005, Mr. Cantu pleaded guilty to one count of racketeering in violation of
18 U.S.C. § 1962(c). (Dkt. Nos. 70, 71). He was subsequently sentenced to the
mandatory minimum of 290 months imprisonment. (Dkt. Nos. 161, 162). In 2014,
the Sentencing Commission promulgated Amendment 782, which lowered the base
offense levels for all drugs in the Drug Quantity Table, and made the amendment
retroactive. Mr. Cantu then filed a motion for reduction of sentence based on
Amendment 782. (Dkt. Nos. 262, 263). After Government briefing (Dkt. No. 267) and
an evidentiary hearing, the Court reduced Mr. Cantu’s sentence to 210 months, the

maximum reduction allowed under the amendment. (Dkt. No. 308). Later, Congress

aa nh IG QI
BSAC CURL 5S QP ee

    

 
